Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species V (Figures 5A & 5B) in the reply filed on 7/11/2022 is acknowledged.
Claims 1-6, 8, 18 & 19 are being treated on the merits. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 18 & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaufman (USPN 8,499,474).
Regarding Claim 1, Kaufman discloses a rapid-entry shoe (Figures 4-7A) comprising: an actuator arm (20a, 20b, 36a & 36b) comprising a pivot point (42a, 42b, 48a & 48b); and a closure system (10a & 10b) coupled to the actuator arm (Figures 4-7A); wherein movement of the actuator arm from an uncollapsed position to a collapsed position opens the closure system (Col. 11, lines 10-24 & Figures 4-7A), and wherein movement of the actuator arm from the collapsed position to the uncollapsed position closes the closure system (Col. 11, lines 10-24 & Figures 4-7A).  
Regarding Claim 2, Kaufman discloses the actuator arm comprises a rear segment (20a & 20b) and a forward segment (36a & 36b), wherein the pivot point is disposed between the rear segment and the forward segment (Figures 4-7A) and the closure system is coupled to the forward segment of the actuator arm (via 20a & 20b).  
Regarding Claim 3, Kaufman discloses movement of the actuator arm from the uncollapsed position to the collapsed position comprises downward rotational movement of the rear segment (D, see annotated Figure 7A below) and upward rotational movement of the forward segment (U, see annotated Figure 7A below), and wherein movement of the actuator arm from the collapsed position to the uncollapsed position comprises upward rotational movement of the rear segment and downward rotational movement of the forward segment (Figures 4-7A). 
Regarding Claim 4, Kaufman discloses a coupling point between the forward segment of the actuator arm and the closure system enables relative rotation of the actuator arm and the closure system (Col. 11, lines 10-24 & Figures 4-7A).   
Regarding Claim 8, Kaufman discloses the pivot point is disposed above a footbed of the rapid-entry shoe (Figures 4-7A).  
Regarding Claim 18, Kaufman discloses the actuator arm is bi- stable in that it is stable in both the uncollapsed position and the collapsed position (Figures 4-7A).  
Regarding Claim 19, Kaufman discloses a rapid-entry shoe (Figures 4-7A) comprising: an actuator arm (20a, 20b, 36a & 36b) comprising a rear segment (20a & 20b), a pivot point (42a, 42b, 48a & 48b), and a forward segment (36a & 36b), wherein the pivot point is disposed between the rear segment and the forward segment (Figures 4-7A); and a closure system (Col. 11, lines 10-24 & Figures 4-7A) coupled to the forward segment of the actuator arm at a coupling point (via 20a & 20b); wherein movement of the actuator arm from an uncollapsed position to a collapsed position opens the closure system (Col. 11, lines 10-24) and comprises downward rotational movement of the rear segment (D, see annotated Figure 7A below) and upward rotational movement of the forward segment (U, see annotated Figure 7A below); wherein movement of the actuator arm from the collapsed position to the uncollapsed position closes the closure system comprises upward rotational movement of the rear segment and downward rotational movement of the forward segment (Figures 4-7A).

    PNG
    media_image1.png
    501
    559
    media_image1.png
    Greyscale


Claims 1, 2, 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaufman (USPN 8,499,474).
Regarding Claim 1, Kaufman discloses a rapid-entry shoe (Figures 8A-10) comprising: an actuator arm (70a & 70b, 904, 905) comprising a pivot point (901a & 901b); and a closure system (Figures 8A-10, Col. 13, lines 20-29) coupled to the actuator arm (Figures 8A-10); wherein movement of the actuator arm from an uncollapsed position to a collapsed position opens the closure system (Col. 13, lines 20-29 & Col. 13, line 61- Col. 14, line 12), and wherein movement of the actuator arm from the collapsed position to the uncollapsed position closes the closure system (Col. 13, lines 20-29 & Col. 13, line 61- Col. 14, line 12).  
Regarding Claim 2, Kaufman discloses the actuator arm comprises a rear segment (904 & 905) and a forward segment (70a & 70b), wherein the pivot point is disposed between the rear segment and the forward segment (Figures 8A-10) and the closure system is coupled to the forward segment of the actuator arm (Figures 8A-10).  
Regarding Claim 4, Kaufman discloses a coupling point (601a & 601b) between the forward segment of the actuator arm and the closure system enables relative rotation of the actuator arm and the closure system (Col. 13, lines 20-29 & Col. 13, line 61- Col. 14, line 12 & Figures 8A-10).   
Regarding Claim 5, Kaufman discloses wherein in the uncollapsed position the coupling point is closer to a footbed of the rapid-entry shoe than the pivot point (Figures 8A), and wherein in the collapsed position the coupling point is farther above the footbed than the pivot point (Figure 8B).  
Regarding Claim 6, Kaufman discloses a bend axis (axis of 901a & 901b, Figures 8A & 8B) between a forward end of the closure system and an upper forward portion of the rapid-entry shoe (Figures 8A-10), wherein an alignment line (line, see annotated Figure 8B below) extending through the pivot point and the bend axis is closer to a footbed of the rapid-entry shoe than the coupling point such that the alignment line is disposed between the coupling point and the footbed (see annotated Figure 8B below).  

    PNG
    media_image2.png
    365
    485
    media_image2.png
    Greyscale

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732